             Case 2:21-cv-00251-AB Document 1 Filed 01/19/21 Page 1 of 6




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
Nicole Kelly,                                      :
                                                     Civil Action No.: ______
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
Omnipoint Management Solutions, LLC,               :
                                                     COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

        For this Complaint, the Plaintiff, Nicole Kelly, by undersigned counsel, states as follows:


                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the invasions of Plaintiff’s

personal privacy by the Defendant and its agents in their illegal efforts to collect a consumer

debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Nicole Kelly (“Plaintiff”), is an adult individual residing in

Philadelphia, Pennsylvania, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).
             Case 2:21-cv-00251-AB Document 1 Filed 01/19/21 Page 2 of 6




       5.       The Defendant, Omnipoint Management Solutions, LLC(“Omnipoint”), is a New

York business entity with an address of 2303 Union Road, West Seneca, New York 14224,

operating as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. §

1692a(6).

                      ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       6.       The Plaintiff allegedly incurred a financial obligation in (the “Debt”) to an

original creditor (the “Creditor”).

       7.       The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

       8.       The Debt was purchased, assigned or transferred to Omnipoint for collection, or

Omnipoint was employed by the Creditor to collect the Debt.

       9.       Omnipoint attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

   B. Omnipoint Engages in Harassment and Abusive Tactics

       10.      On or about November 3, 2020, Omnipoint called Plaintiff’s place of employment

in an attempt to collect the Debt from Plaintiff and spoke with Plaintiff’s boss.

       11.      Plaintiff’s boss told Omnipoint that Plaintiff was on break and that her shift was

over at 5 pm.

       12.      After speaking with Plaintiff’s boss and verifying that Omnipoint had the correct

phone number for Plaintiff’s place of employment, Omnipoint called Plaintiff’s sister.

       13.      Omnipoint identified itself to Plaintiff’s sister and disclosed the nature of the call.

       14.      Plaintiff’s sister is not responsible for repayment of Plaintiff’s Debt.
                Case 2:21-cv-00251-AB Document 1 Filed 01/19/21 Page 3 of 6




          15.     Plaintiff did not give Omnipoint permission to speak with her sister about the

Debt.

          16.     Omnipoint advised Plaintiff’s sister that it was attempting to verify Plaintiff’s

employment, when Omnipoint had already done so directly with Plaintiff’s employer.

          17.     Omnipoint’s actions caused Plaintiff a significant amount of embarrassment and

humiliation.

   C. Plaintiff Suffered Actual Damages

          18.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

          19.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                               COUNT I

                    VIOLATIONS OF THE FDCPA15 U.S.C. § 1692, ET SEQ.

          20.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          21.     The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

contacted third parties for purposes other than to confirm or correct location information.

          22.     The Defendant’s conduct violated 15 U.S.C. § 1692b(2) in that Defendant

informed third parties of the nature of Plaintiff’s debt and stated that the Plaintiff owed a debt.

          23.     The Defendant’s conduct violated 15 U.S.C. § 1692c(b) in that Defendant

communicated with individuals other than the Plaintiff, the Plaintiff’s attorney, or a credit

bureau.
                Case 2:21-cv-00251-AB Document 1 Filed 01/19/21 Page 4 of 6




          24.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

          25.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

          26.     The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

          27.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

          28.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

          29.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                               COUNT II

           VIOLATIONS OF THE PENNSYLVANIA FAIR CREDIT EXTENSION
                    UNIFORMITY ACT, 73 P.S. § 2270, ET SEQ.

          30.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          31.     The Plaintiff is a “consumer,” as defined in 73 P.S. § 2270.3.

          32.     The Defendant are each individually a “debt collector” as defined in 73 P.S. §

2270.3.

          33.     The Defendant violated provisions of the Fair Debt Collection Practices Act, 15

U.S.C. § 1692, et seq., which constitutes an unfair or deceptive practice under 73 P.S. §

2270.4(a).

          34.     The Plaintiff is entitled to damages as a result of the Defendant’s violations.
             Case 2:21-cv-00251-AB Document 1 Filed 01/19/21 Page 5 of 6




                                            COUNT III

     VIOLATIONS OF THE PENNSYLVANIA UNFAIR TRADE PRACTICES AND
            CONSUMER PROTECTION LAW, 73 P.S. § 201-1, ET SEQ.

       35.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       36.     The Defendant’s violations of the Pennsylvania Fair Credit Extension Uniformity

Act constitute per se violations under the Pennsylvania Unfair Trade Practices and Consumer

Protection Law.

       37.     The Defendant’s acts were done with malicious, intentional, willful, reckless,

wanton and negligent disregard for Plaintiff’s rights under the law.

       38.     As a result of the Defendant’s violations, the Plaintiff has suffered ascertainable

losses entitling the Plaintiff to actual, statutory and treble damages.

                                      PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A)

                       against the Defendant;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                       1692k(a)(3) and 73 P.S. § 2270.5 against the Defendant;

                   4. Statutory damages pursuant to 73 P.S. § 2270.5(c);

                   5. Actual damages pursuant to 73 P.S. § 201-9.2(a);

                   6. Statutory damages pursuant to 73 P.S. § 201-9.2(a);

                   7. Treble damages pursuant to 73 P.S. § 201-9.2(a);

                   8. Actual damages from the Defendant for all damages including emotional
          Case 2:21-cv-00251-AB Document 1 Filed 01/19/21 Page 6 of 6




                     distress suffered as a result of the intentional, reckless, and/or negligent

                     FDCPA violations and intentional, reckless, and/or negligent invasions of

                     privacy in an amount to be determined at trial for the Plaintiff;

                 9. Punitive damages; and

                 10. Such other and further relief as may be just and proper.

                     TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: January 19, 2021

                                             Respectfully submitted,

                                             By /s/ Sergei Lemberg

                                             Sergei Lemberg, Esq.
                                             Bar #317359
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             E-mail: slemberg@lemberglaw.com
                                             Attorneys for Plaintiff
